DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 (renumbered as claims 1-15) are pending in this application and examined in this Office Action.  Claims 3 and 4 have been listed twice, necessitating the renumbering.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.16/320,067, filed on 1/23/19.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/ 29/2019 has been considered by the examiner.

Claim Objections

Claims after original claims 3 and 4 are misnumbered.  Claims after first-ocurring original claims 3 and 4 are renumbered consecutively as 5-15 and for purposes of this office action, are identified as, for example, “newly numbered claim 5 (second claim 3).”  Applicants are reminded that claim dependency may also need to be corrected when amending the instant claims.  Regarding the second-occurring claim 4, it is considered to depend from first-occuring claim 3. Correction is required.  For purposes of this Office Action only, the misnumbered claims are referred to by both the new claim number and the renumbered claim number.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7 and  8 (both newly renumbered) and claims dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites “organs” in the preamble but refers to “organ” (singular) in the body of the claim.  The claim is vague and unclear because it is not evident which of the “organs” is the organ being perfused.  It is suggested the claim be amended to recite “a method for perfusing an organ.”
Regarding claim 3, claim 3 recites “removing VSmax by perfusing an abruptly reduced concentration of 0.5-1.5M lower concentration than the VSmax.  The claim is vague and unclear) because the word “solution” is missing from the phrase “perfusing an abruptly reduced concentration of 0.5-1.5 M lower concentration” and the phrase is interpreted for purposes of this Office Action to mean: “perfusing an abruptly reduced solution wherein the abruptly reduced solution has a 0.5-1.5M lower concentration than the VSmax.”  Clarification is required.
Newly numbered Claim 7 (former claim 5) depends from claim 2 and recites the phrase “the second solution.”  Claim 2 does not recite “a second solution” and therefore newly renumbered claim 7 lacks antecedent basis with claim 2. Claim 2 depends from 
Newly renumbered claim 8 (former claim 6) also depends from claim 5 (newly renumbered as claim 7) and recites “the second solution.”  Claim 8 depends from claim 5 through claim 2 and recites the phrase “the second solution.”  Neither claim 2 nor claim 5 recite “a second solution” and therefore newly renumbered claim 8 lacks antecedent basis with claim 2.  Claim 2 depends from claim 1 and it is not clear which solution in claim 1, if any, is “the second solution” or if some other solution is intended.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claims 1-15 (as newly renumbered) are rejected under 35 U.S.C. 103 as being unpatentable over Fahy et al (USPN 8,679,735) [Fahy].
Fahy discloses methods and compositions for the cryopreservation of organs (title).  Fahy discloses (column 16, lines 41-44) a method comprising perfusing an organ with a first vitrifiable solution (the claimed first vitrifiable solution that is less vitrifiable than VSmax) and then with a different, more stable vitrifiable solution (the claimed “initiating combined perfusion with VSmax”). 
Fahey discloses M22 (M22 has a total concentration of about 9.3 Molar, column 3, lines 49-50) and that it is intended to be exposed to living systems predominantly near -22 C° (column 3, lines 50-54).  Fahy discloses M22 is an extraordinarily stable composition against ice formation at -22 C° (thus disclosing the claimed VSmax) (column 18, lines 38-40).  
Fahey discloses a preferred means of dilution is to use a diluent that contains no added osmotic buffers, a solution known as VMP (the claimed “first vitrifiable solution less vitrifiable than VSmax”).  Fahey discloses VMP is 8.4 M (column 16, line 58), contains only permeating and non-permeating cryoprotectants and no osmotic buffers, and is a useful prototypical diluent for use in the dilution method (column 10, lines 59-64). Fahey discloses (column 16, lines 49-51) that the preferred use of VMP is as a transitional solution helpful for the introduction and removal of more stable vitrification solutions. 	
Fahy discloses during cryoprotectant addition, the method includes perfusing the organ with a first vitrifiable solution and then with a second, more stable vitrifiable solution (col 16, lines 41-44) and Fahy discloses (column 8, lines 22-25) the cooling of organs from a temperature above -10 C° to a desired low temperature below -10 C°.
Fahy discloses (column 17, lines 22-25) perfusion with VMP was for only 5 or 10 minutes prior to abruptly cooling the arterial perfusate as rapidly as possible by increasing the flow of about -25 C° (the claimed “first vitrifiable solution (VMP) that is less vitrifiable than VSmax (M22)”),  thereby disclosing the claimed “initiating combined  
Regarding claim 2, Fay discloses VMP perfusion is at -3C° prior to cooling at      -22 C° (column 17, lines 36-44), thereby disclosing a value of T1 (the -3 C°) is in the range of -10 C° and above .
Regarding claim 3, Fahy discloses (abstract) cooling the organ to below -10 C° by perfusion and increasing the concentration of cryoprotectant further at a temperature of -10 C° to -40 C°.  Minus 40 C° meets the claimed element  Tmin and the temperatures between -10 C° and -40 C° is the claimed T1, meeting the claim element of “wherein T1 is in the range of -10C and below but greater than Tmin.” Fahey discloses the typical desired high temperatures range from about -9.9C° to about +5C°, the most preferred range being -8 C° to -2 C°. 
Regarding claims 4 and newly numbered 5 (second claim 3), Fahy discloses (column 18,lines 46-60) two kidneys were cooled to -22 C°, switched to perfusion with M22 (the claimed VSmax solution) at about -22 C° for 15 min (the claimed “pausing washout during continuous perfusion”) and then diluted the M22 at -22 C° by perfusion with VMP (a suitable diluent, column 10, lines 60-64) before perfusing VMP at -3C° (thereby disclosing the claimed “removing VSmax (the M22) by perfusing a continuously declining concentration of cryoprotectant until an intermediate concentration is reached.”  Because the VMP and the M22 are perfused together, the perfusion would be a continuously declining concentration of protectorant, lacking evidence to the contrary. Fahy also discloses transitioning from VMP (Fahey discloses VMP is 8.4 M (column 16, line 58)) to half strength (VMP + mannitol), a 50% reduction in molar concentration (column 18, lines 46-48; column 17, lines 36-44), thereby disclosing 
Further, Fahy discloses that typically the rate of arterial concentration dilution during warming from below -10°C to above -10°C is between 50 mM/min and 1000 mM/min (column 11, lines 27-29), a rate encompassing the claimed rate of 50-600 mM/min.  It would have been obvious to one of ordinary skill to apply the same rate of dilution during the cooling stage in view of the teachings of Fahy it is the optimal rate for warming.  One of ordinary skill would have been motivated to apply that rate of dilution most optimal for the organ or tissue, lacking evidence to the contrary.
Regarding newly numbered claim 6 (old second claim 4), Fahy discloses that typically the rate of arterial concentration dilution during warming from below -10°C to above -10°C is between 50 mM/min and 1000 mM/min (column 11, lines 27-29), a rate overlapping the claimed rate of 20-100 mM/min.  It would have been obvious to one of ordinary skill to apply that rate of dilution and time length of declining concentration most optimal for the organ or tissue survival lacking evidence to the contrary.
Regarding newly numbered claim 7 (former claim 5), Fahy discloses (column 11, lines 20-36) the concentration of the arterial perfusate is lowered by 0.5-1.5 Molar (the claimed second solution) while temperature is raised from a temperature below -10°C to a temperature above -10°C.  Fahy discloses that typically, the rate of arterial concentration dilution during warming from below -10°C to above -10°C is between 50 mM/min and 1000 mM/min (column 11, lines 27-29).  Fahy discloses this method of simultaneous perfusion warming and perfusion dilution can be effectively and desirably accomplished without the inclusion of osmotic buffering agents during dilution of the cryoprotectant and that the reduction of cryoprotectant concentration need not result in a final concentration that is non-vitrifiable.  Fahy further discloses perfusion with M22 (the claimed VSmax) and VMP, the desired diluent for reducing concentration.  It would have been obvious to one of ordinary skill to utilize a solution having a reduced molarity in order to achieve the desired continuously declining concentration of cryoprotectant so 
Regarding newly numbered claim 8 (former claim 6), Fahy discloses (column 11, lines 20-36) the concentration of the arterial perfusate is lowered by 0.5-1.5 molar.  Fahy discloses (column 5, lines 34-36) VMP was washed out initially with 3% HES plus 300 mM mannitol using half-strength VMP in LM5. It would have been obvious to one of ordinary skill to decrease the concentration of the second solution by removal of the osmolytes in view of the teachings of Fahy that the procedure allowed for osmotic equilibration of the organ with the perfusion solution. One of ordinary skill would have been motivated to utilize a solution allowing osmotic equilibration in order to minimize tissue or organ damage from the procedure, lacking evidence to the contrary. In the instant case, Fahy discloses utilization of 300 mM mannitol and applicant’s specification discloses the same 300 mM mannitol (specification page 11 [065]). The 300 mM mannitol is considered to meet the claim element of “between 0.3 and 0.5 osmolal,” lacking evidence to the contrary.
Regarding newly numbered claim 9 (former claim 7), Fahy discloses (column 10, lines 41-56) perfusion below -10 C° can be interrupted by disconnecting the organ from the perfusion machine and the arterial perfusate can be warmed to a desired high temperature above -10 C° (the claimed “further warming the organ to above-10C by warming the temperature of the arterial perfusate”) while organ remains disconnected and unperfused after which the organ can be reattached to the perfusion machine (the claimed “before perfusing a continuously declining concentration of cryoprotectant”) and diluting the cryoprotectant (the claimed “perfusing a continuously declining concentration of cryoprotectant”). 
Regarding newly numbered claim 10 (former claim 8), Fahy discloses (column 11, lines 20-36) in one method the concentration of the arterial perfusate is lowered by 0.5-1.5 Molar, thereby disclosing the claimed “removing the maximal concentration by abruptly reducing the concentration of cryoprotectant to a first concentration that is between 0.5M and 1.5M lower than the maximal concentration.”   Fahy further discloses (column 10, lines 33- 40) continuing to perfuse the organ without changing 
Fahy fails to disclose the claimed “holding the organ at the first concentration between 5 minutes and 15 minutes.” However, it would have been obvious to choose that time period sufficient to protect the organ from injury as taught by Fahy.  The length of time would have been a choice within the ordinary skill in the art and dependent upon the type of tissue or organ, lacking evidence to the contrary.
Fahy also discloses transitioning from VMP to half strength (VMP + mannitol), a 50% reduction in molar concentration (column 18, lines 46-48; column 17, lines 36-44), thereby disclosing utilization of a 4.2 M VMP concentration falling within the claimed range of “between 3 and 6 molar.”  It would have been obvious to one of ordinary skill to utilize a continuously declining concentration of cryoprotectant to reach an intermediate concentration of between 3 and 6 molar in order to optimize the number of surviving organs or tissues.  
Further, Fahy discloses that typically the rate of arterial concentration dilution during warming from below -10°C to above -10°C is between 50 mM/min and 1000 mM/min (column 11, lines 27-29), a rate encompassing the claimed rate of 50-600 mM/min. It would have been obvious to one of ordinary skill to apply the same rate of dilution during the cooling stage in view of the teachings of Fahy it is the optimal rate for warming.  One of ordinary skill would have been motivated to apply that rate of dilution most optimal for the organ or tissue survival, lacking evidence to the contrary.
Regarding newly numbered claim 11 (former claim 9), Fahy discloses (column 10, lines 41-56) raising the arterial perfusate temperature to or above a desired high temperature above -10°C during perfusion of the organ and diluting the cryoprotectant (the claimed “before perfusing a continuously declining concentration of cryoprotectant”). Fahy therefore discloses warming the organ to above -10°C by warming the temperature of the arterial perfusate before perfusing a continuously declining concentration of cryoprotectant.”

Regarding newly numbered claim 13 (former claim 11), Fahy discloses transitioning from VMP to half strength (VMP + mannitol), a 50% reduction in molar concentration (column 18, lines 46-48; column 17, lines 36-44), thereby disclosing utilization of a 4.2 M VMP concentration falling within the claimed range of “between 3 and 6 molar.”  It would have been obvious to one of ordinary skill to utilize a continuously declining concentration of cryoprotectant to reach an intermediate concentration of between 3 and 6 molar in order to optimize the number of surviving organs or tissues.  
Fahy discloses that typically the rate of arterial concentration dilution during warming from below -10°C to above -10°C is between 50 mM/min and 1000 mM/min (column 11, lines 27-29), a rate encompassing the claimed rate of 50-600 mM/min. It would have been obvious to one of ordinary skill to apply the same rate of dilution during the cooling stage in view of the teachings of Fahy it is the optimal rate for warming.  One of ordinary skill would have been motivated to apply that rate of dilution most optimal for the organ or tissue survival, lacking evidence to the contrary.
Regarding newly numbered claim 14 (former claim 12), Fahy discloses (column 10, lines 41-56) warming the organ to above -10°C by warming the temperature of the arterial perfusate before perfusing a continuously declining concentration of cryoprotectant (the claimed first concentration). 
Regarding newly renumbered claim 15 (former claim 13), Fahy discloses (column 10, lines 41-56) warming the organ to above -10°C by warming the temperature of the 
All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Therefore, in the absence of evidence to the contrary, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made, as evidenced by the references.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


Suzanne E. Ziska
Examiner AU 1632



/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632